                               UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF OHIO
                                     WESTERN DIVISION

Kenneth Kennedy,

                         Petitioner,                       Case No. 1:15-cv-684

        - vs -                                             Judge Michael R. Barrett


Warden,
Toledo Correctional Institution, 1

                         Respondent.

                                                 ORDER

        This matter is before the Court on the Magistrate Judge=s Report and

Recommendations (“R&R”) (Doc. 22) and Supplemental R&R (Doc. 28) which relate to

Petitioner’s, a state prisoner proceeding pro se, petition for a writ of habeas corpus

brought pursuant to 28 U.S.C. § 2254 (Doc. 1). The parties received proper notice under

Rule 72(b) of the Federal Rules of Civil Procedure, which included notice that the parties

would waive further appeal if they failed to file objections to the R&R and Supplemental

R&R in a timely manner. (Docs. 22, 28); see United States v. Walters, 638 F.2d 947,

949-950 (6th Cir. 1981). Petitioner filed Objections to the R&R (Doc. 26) and the

Supplemental R&R (Doc. 31, 34). Respondent did not file Objections or a response to

Petitioner’s Objections. Additionally, Petitioner’s Motion to Expedite is also before the

Court. (Doc. 35).



1 It appears that Petitioner may now reside at the Southern Ohio Correctional Facility (“SOCF”) in Lucasville,

Ohio. See (Docs. 34, 35). However, Petitioner has not informed the Court of his change of address despite
this Court’s notice on applicable court procedures, which Petitioner received, that petitioners are ordered
to inform the Court promptly of any change of address. As the Court has not received notice from Petitioner
that he does, in fact, reside as SOCF, the Warden at the Toledo Correctional Institution will remain the
named Respondent. See Rule 2, Rules Governing Section 2254 Cases in the United States District Courts.
                                     I. BACKGROUND

       The Magistrate Judge adequately discussed and summarized the procedural

background and pertinent facts of this case in the R&R. (Doc. 22). The Court will not

repeat the same herein unless necessary to address Petitioner’s Objections.

       This matter arises out of Petitioner’s habeas action to obtain relief from his

convictions, by a jury, in the Hamilton County Court of Common Pleas, on all charged

accounts—two counts of aggravated murder, four counts of murder, one count of

aggravated robbery, four counts of felonious assault, four counts of having weapons

under disability, each count with a firearm specification except for the four counts of

weapons under disability—which resulted in, among others, sentences of two terms of

life without of the possibility of parole. (Docs. 1, 22); (Doc. 7, Attachment 1 at PageID

107-10). Petitioner asserts four grounds for relief before this Court. (Doc. 1).

       The Magistrate Judge recommends denying relief on all four grounds and

dismissing the petition with prejudice. (Doc. 22).



                                       II. ANALYSIS

                        a. Standard of Review: 28 U.S.C. § 2254

       28 U.S.C. § 2254, as amended by the Antiterrorism and Effective Death Penalty

Act of 1996, governs the Court’s authority to issue habeas corpus relief for persons in

state custody. 28 U.S.C. § 2254. The Court may grant habeas relief to a state prisoner

“only on the ground that he is in custody in violation of the Constitution or laws or treaties

of the United States.” 28 U.S.C. § 2254(a). Habeas relief is available if the state court

judgment was “adjudicated on the merits” and “resulted in a decision that was contrary



                                              2
to, or involved an unreasonable application of, clearly established federal law” 2 or

“resulted in a decision that was based on an unreasonable determination of the facts in

light of the evidence presented in the State court proceeding.” 28 U.S.C. § 2254(d); see

Williams, 529 U.S. at 412; Coley v. Bagley, 706 F.3d 741, 748 (6th Cir. 2013). Findings

of fact by the state court are presumed to be correct unless rebutted by clear and

convincing evidence. 28 U.S.C. § 2254(e)(1).

        The test set forth in Section 2254(d) is “a difficult test to meet, . . . and [a] highly

deferential standard for evaluating state-court rulings, which demands that state-court

decisions be given the benefit of the doubt.” Cullen v. Pinholster, 563 U.S. 170, 181

(2011) (internal quotations omitted) (citations omitted)). “The petitioner carries the burden

of proof.” Id. at 180.

                       b. Standard of Review: Objections to an R&R

        When the assigned district court judge receives objections to a magistrate judge’s

R&R on a dispositive matter, the district judge “must determine de novo any part of the

magistrate judge’s disposition that has been properly objected to.”                   FED. R. CIV. P.

72(b)(3).    After that review, the district judge “may accept, reject, or modify the

recommended decision; receive further evidence; or return the matter to the magistrate

judge with instructions.” Id.

                    c. Ground One: Hearsay and Confrontation Clause

        Petitioner asserts that the trial court violated his right to a fair trial and right under

the Confrontation Clause when it allowed the introduction of hearsay statements into


2“Clearly established federal law ‘refers to the holdings, as opposed to the dicta, of [the United States
Supreme Court's (“U.S. Supreme Court”)] decisions as of the time of the relevant state-court decision.’”
Woods v. Tibbals, No. 1:16-CV-643, 2018 WL 1531491, at *2 (S.D. Ohio Mar. 29, 2018) (citing Williams v.
Taylor, 529 U.S. 362, 412 (2000)).

                                                   3
evidence, specifically the identification of him made by one of the murder victims, Dwayne

Stuckey. (Doc. 1 at PageID 5) (citing “Rule 801(C)” and “Evid.R. 804(B)(2)”).

       The Magistrate Judge explained that the Court of Appeals of Hamilton County,

Ohio, First Appellate District (“Court of Appeals”) considered these arguments on direct

appeal and found that Mr. Stuckey’s statements were properly admitted under Ohio Evid.

R. 804(B)(2) and did not violate Petitioner’s Sixth Amendment rights under the

Confrontation Clause. (Doc. 22 at PageID 1604-1614). With respect to Petitioner’s right

to a fair trial, the Magistrate Judge found that the admissibility of a statement under belief

of impending death is a question of state law and Petitioner cites no pertinent U.S.

Supreme Court precedent to support his assertion that admitting a murder victim’s dying

declaration violates due process or renders a trial unfair. (Id. at PageID 1613) (citing

Estelle v. McGuire, 502 U.S. 62, 67-68 (1991)); (Doc. 28 at PageID 1646). With respect

to Petitioner’s Confrontation Clause argument, the Magistrate Judge found that Petitioner

fails to establish his burden that the Court of Appeals’ decision was contrary to, or involved

an unreasonable application of, Crawford v. Washington, 541 U.S. 36 (2004) or U.S.

Supreme Court case law applying Crawford. (Doc. 22. at PageID 1613-1614); (Doc. 28

at PageID 1646-1647); see 28 U.S.C. § 2254(d).

       In his Objections, Petitioner reiterates his belief that “[i]t is clear from the record as

well as the facts supporting the claim that his claim is a confrontation clause violation.”

(Doc. 26 at PageID 1639).         He asserts that “[he] is stating that the [trial] court

unreasonably applied Crawford.” (Doc. 31 at PageID 1655).

       Starting with Petitioner’s Objections regarding the admissibility of Mr. Stuckey’s

statements and Petitioner’s right to a fair trial, a federal court may review a state prisoner's



                                               4
habeas petition only on the ground that the challenged confinement violates the

Constitution, laws, or treaties of the United States, and not “on the basis of a perceived

error of state law.” Pulley v. Harris, 465 U.S. 37, 41 (1984); 28 U.S.C. § 2254(a); see

Estelle, 502 U.S. at 67-68 (“[I]t is not the province of a federal habeas court to reexamine

state-court determinations on state-law questions.”). As Petitioner's arguments regarding

the admissibility of Mr. Stuckey’s statements raise an issue of state law only, it is not

cognizable in this federal habeas proceeding. See Tibbs v. Florida, 457 U.S. 31, 41-47

(1982).

       Turning to Petitioner’s Objections regarding the Confrontation Clause, the Court

agrees that Petitioner’s arguments amount to a mere disagreement with the Court of

Appeals’ decision which falls short of Petitioner’s burden under 28 U.S.C. § 2254(d).

More importantly, the U.S. “Supreme Court has not expressly recognized that dying

declarations are an exception to the Sixth Amendment's confrontation right” and has

stated that

       in Crawford . . . we first suggested that dying declarations, even if
       testimonial, might be admissible as a historical exception to the
       Confrontation Clause. Id., at 56, n. 6, [] see also Giles v. California,
       554 U.S. 353, 358-359 [ ] (2008). We noted in Crawford that we “need not
       decide in this case whether the Sixth Amendment incorporates an exception
       for testimonial dying declarations.” 541 U.S. at 56, n. 6, [ ]. Because of the
       State's failure to preserve its argument with regard to dying declarations,
       we similarly need not decide that question here.

Woods, 2018 WL 1531491, at *2 (citing Michigan v. Bryant, 562 U.S. 344, 351, n.1 (2011)

and Walker v. Harry, 462 Fed.Appx. 543, 545-46 (6th Cir. Feb. 13, 2012) (explaining that,

“[i]n Crawford and again in Giles v. California, 554 U.S. 353 [ ] (2008), the Supreme Court

hinted that dying declarations may fall within an exception to the constitutional bar against

testimonial hearsay.”)). As the U.S. Supreme Court has not yet ruled on the status of


                                             5
dying declarations under the Confrontation Clause, the Court finds that Petitioner’s

argument is not cognizable on federal habeas review.

       Accordingly, after a de novo review, the Court rejects Petitioner's Objections on

this ground and finds no error in the recommendation that Petitioner is not entitled to

habeas corpus relief based on this ground. See FED. R. CIV. P. 72(b)(3).

                           d. Ground Two: Prejudicial Joinder

       Petitioner argues that the trial court violated his right to a fair trial when it overruled

his motion to separate the two incidents, the apartment shootings and the Vine-Street

shootings, for trial. (Doc. 1 at PageID 6) (citing Ohio Crim. R. 8(A)).

       The Magistrate Judge explained that the Court of Appeals considered a prejudicial

joinder argument on direct appeal and found that joinder of the two incidents was

permissible under Rule 8(A) of the Ohio Rules of Criminal Procedure and Petitioner failed

to establish prejudice under Rule 14 of the Ohio Rules of Criminal Procedure. (Doc. 22

at PageID 1614-1617). The Magistrate Judge found that Petitioner procedurally defaulted

on this argument, as he did not fairly present it to the Court of Appeals as a claim under

the U.S. Constitution; rather, his arguments were based entirely in terms of state law.

(Doc. 22 at PageID 1618) (citing Petitioner’s brief before the Court of Appeals (Doc. 7,

Attachment 1, PageID 115, 125-126)); (Doc. 28 at PageID 1648).

       In his Objections, Petitioner appears to concede that federal “case-law was not

cited,” but argues that he raised his claims adequately under the Fifth and Fourteenth

Amendments of the U.S. Constitution and that he is permitted to bring the claims under

the Fifth and Fourteenth Amendments to the U.S. Constitution. (Doc. 26 at PageID 1640);

(Doc. 31 at PageID 1657).



                                                6
       The Sixth Circuit has identified four actions a petitioner can take which are

significant to the determination of whether a petitioner has “fairly presented” a claim to

the state court:

       (1) reliance upon federal cases employing constitutional analysis; (2)
       reliance upon state cases employing federal constitutional analysis; (3)
       phrasing the claim in terms of constitutional law or in terms sufficiently
       particular to allege a denial of a specific constitutional right; or (4) alleging
       facts well within the mainstream of constitutional law.

Whiting v. Burt, 395 F.3d 602, 613 (6th Cir. 2005) (citing McMeans v. Brigano, 228 F.3d

674, 681 (6th Cir. 2000)). A review of Petitioner’s brief before the Court of Appeals

reveals that he based his argument entirely on the Ohio Rules of Criminal Procedure, the

Ohio Rules of Evidence, and Ohio state case law. (Doc. 7, Attachment 1, PageID 115,

125-26). That brief does not reference or cite the U.S. Constitution or any federal cases

and Petitioner does not argue that the Ohio state cases cited therein utilized federal

constitutional analyses. (Id.). The Court agrees that Petitioner did not fairly present these

grounds to the Court of Appeals and the claim is procedurally defaulted. See Whiting,

395 F.3d at 613. The Court finds no error with the Magistrate Judge’s recommendation

that this ground should be dismissed with prejudice. See FED. R. CIV. P. 72(b)(3).

                        e. Ground Three: Other Acts Testimony

       Petitioner contends that the state court denied him the right to a fair trial when it

permitted other acts testimony into evidence. (Doc. 1 at PageID 8) (citing Ohio Evidence

Rule 404(B)).

       The Magistrate Judge explained that the Court of Appeals considered this

argument on direct appeal and found the trial court did not abuse its discretion by allowing

the other acts testimony in under Rule 404(B) of the Ohio Rules of Evidence and Ohio



                                              7
Rev. Code § 2945.59. (Doc. 22 at PageID 1619-1621). The Magistrate Judge found that

Petitioner procedurally defaulted on this argument, as he did not fairly present it to the

Court of Appeals as a claim under the U.S. Constitution; rather, his arguments were based

entirely in terms of state law. (Id. at PageID 1621) (citing Petitioner’s brief before the

Court of Appeals (Doc. 7, Attachment 1, PageID 116, 128-29)); (Doc. 28 at PageID 1648).

In his Objections, “Petitioner concedes this claim as being procedurally defaulted.” (Doc.

26 at PageID 1640); (Doc. 31 at PageID 1657).

        After a de novo review, and in light of Petitioner’s concession, the Court agrees

with the Magistrate Judge’s recommendation that this ground should be dismissed with

prejudice. See FED. R. CIV. P. 72(b)(3).

                            f. Ground Four: Insufficient Evidence

        Petitioner argues that he was convicted on evidence that was insufficient as a

matter of law. (Doc. 1 at PageID 9).

        The Magistrate Judge explained that the Court of Appeals considered this claim,

along with a claim that his convictions were against the manifest weight of the evidence,3

on direct appeal and rejected it. (Doc. 22 at PageID 1622-1626). The Magistrate Judge

explained that state decisions are entitled to two levels of deference when a petitioner

challenges the constitutional sufficiency of the evidence. (Doc. 22 at PageID 1627-1628);

see Brown v. Konteh, 567 F.3d 191, 205 (6th Cir. 2009) (citing Jackson v. Virginia,

443 U.S. 307, 319 (1979) and 28 U.S.C. § 2254(d)(2)). The Magistrate Judge identified

record evidence which would support Petitioner’s conviction and concluded that the Court

of Appeal’s holding that Petitioner’s conviction was supported by sufficient evidence was


3A manifest weight claim is not cognizable in habeas corpus. Johnson v. Havener, 534 F.2d 1232 (6th Cir.
1986).

                                                   8
not an unreasonable application of Jackson. (Doc. 22 at PageID 1629); (Doc. 28 at

PageID 1649).

       In his Objections, Petitioner lists evidence that he believes does not support his

conviction and asserts that, in light of the alleged evidentiary issues he lists, “it is clear

that the state courts decisions were a unreasonable application of Jackson” and he “has

shown there was insufficient evidence on which to convict him.” (Doc. 26 at PageID

1641); (Doc. 31 at PageID 1657-1658).

       After a de novo review, the Court finds no error in the Court of Appeal’s holding

and, thus, agrees with the Magistrate Judge’s recommendation that this ground should

be dismissed with prejudice. See FED. R. CIV. P. 72(b)(3).



                                     III. CONCLUSION

       In light of the above, it is ORDERED that (1) the R&R and Supplemental R&R are

ADOPTED in full (Docs. 22, 28); (2) the petition for a writ of habeas corpus pursuant to

28 U.S.C. § 2254 is DENIED and DISMISSED with prejudice (Doc. 1); (3) Petitioner’s

Motion to Expedite is DENIED AS MOOT (Doc. 35); (4) Petitioner is denied a certificate

of appealability, because reasonable jurists would not disagree with the Court's

conclusion; (5) Petitioner shall not be granted leave to appeal in forma pauperis, as any

appeal would be objectively frivolous; and (6) this matter is CLOSED and TERMINATED

from the Court’s docket.

       IT IS SO ORDERED.

                                                  _s/ Michael R. Barrett_____________
                                                  HON. MICHAEL R BARRETT
                                                  UNITED STATES DISTRICT JUDGE



                                              9
